JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-08709-RGK-GJSX Date December 04, 2018

 

 

Title Shamsi Saadian v. Mercedes Benz USA, LLC

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (N ot Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER Remanding Action to State Court

On September 5, 2018, Shamsi Saadian (“Plaintiff”) filed a complaint in Los Angeles County
Superior Court against Mercedes Benz USA, LLC (“Defendant”) alleging violations the Song-Beverly
Consumer Warranty Act (Cal. Civ. Code §§ 1790 el seq.). Plaintiff' s allegations arise from her lease of a
vehicle from Defendant.

On October 10, 2018, Defendant removed the action to this Court on diversity jurisdiction
grounds Upon review of Defendant’s Notice of Removal, the Court hereby remands the action for lack
of subject matter jurisdiction.

Pursuant to 28 U.S.C. § 1332, a district colut shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount-in-controversy that
exceeds $75,000. After a plaintiff files an action in state court, the defendant attempting to remove the
action bears the burden of proving that the amount-in-controversy requirement has been met.
Lowdemlilk v. United States Bank Nat’l Ass ’)1, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount-in-controversy has been met, the removing defendant must supply this
jurisdictional fact in the notice of removal by a preponderance of the evidence. Guas v. Mz`les, lnc. , 980
F.2d 564, 566-67 (9th Cir. 1992). Courts must remand an action “if there is any doubt as to the right of
removal in the first instance.” Ia'. at 566.

Plaintiff seeks restitution, civil penalties, and attorneys’ fees under the Song-Beverly Consumer
Warranty Act. ln support of removal, Defendant asserts that the amount-in-controversy exceeds $75,000
because the total payments due under Plaintiff’s lease is $44,880 and the purchase option fee at the end
of the lease tennis $52,616, totaling $97,496.

Defendant, however, fails to demonstrate that the amount-in-controversy exceeds $75,000 by a
preponderance of the evidence. While the Song-Beverly Consumer Warranty Act allows a plaintiff to
recover the idll purchase price of a car, this amount must be reduced to account for any use by plaintiff
prior to the first repair of the vehicle. See Tokr))akova v. Volkswagen Group of Am., Inc. , lZ-cv-04666

 

CV-9O (06/04) CIVIL MINUTES - GENERAL Page 1 of 2

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-08709-RGK-GJSX Date Deceinber 04, 2018

 

 

Title Shamsi Saadian v. Mercedes Benz USA, LLC

 

SJO, 2012 U.S. Dist. LEXIS 109164, at *7 (C.D. Cal. Aug. 1, 2012). Fluther, a plaintiff’s recovery is
limited to the actual payment amount to the seller. See Brady v. Mercedes-Ben: USA, Inc., 243 F. Supp.
2d 1004, 1008 (N.D. Cal. 2002).

Here, Defendant offers documentation of the sales contract, showing the purchase price, the
down payment, and the interest to be accrued. Defendant, however, does not indicate how many
payments Plaintiff made or how many miles she drove. Without this, the Court is left With considerable
doubt as to the amount-in-controversy. See Tokmakova, 2012 U.S. Dist. LEXIS 109164, at * 8.

ln addition, Defendant supports its Notice of Removal With Plaintiff”s request for civil penalties
and attorneys’ fees and costs. These damages and costs, however, are speculative Distiict courts within
the Ninth Circuit are split with respect to including prospective attorneys’ fees in the amount-in-
controversy, and some courts have declined to do so. See, e.g., MIC Philberts lnvs. v. Am. Cas. Co. of
Reading, 12-cv-0131 AWI, 2012 U.S. Dist. LEXIS 80651, at *13-17 (E.D. Ca. June 8, 2012). ln those
cases, the courts have found that attorneys’ fees are in the control of the client and counsel, and may be
avoided or accrue over years depending on legal strategy. See Griejj“v. Brigana'i Coi'n Co., C 14-214
RAJ, 2014 U.S. Dist. LEXIS 80509, at * 10 WV.D. Wash. June 11, 2014). The Court finds those holdings
well-reasoned and finds that prospective attorneys’ fees are too speculative for inclusion in the amount-
in-controversy.

As to civil penalties, while authorized under the Song-Beverly Consumer Warranty Act,
Defendant has not offered any evidence to support such an award.

Accordingly, the Court is not satisfied that Defendant has satisfied its burden of showing by a
preponderance of the evidence that the amount-in-controversy meets the jurisdictional requirement

ln light of the foregoing, the action is hereby REMANDED to state court for all further
proceedings

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2

